DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, and 17, it is unclear what structurally and functionally constitutes “a clutch” in the context of the claim language, and how and in what ways it achieves the claimed associated function (presently no significant structural and functional language is found in the claim language to adequately define a clutch).  
Suggested Examiner’s Amendments
To address the above 112 issue, it is suggested that the claims be amended in the following manner:

1. 	A door latch for a motor vehicle, the door latch comprising: 
a pawl; 
a release lever; and 
means for clutching, the means for clutching including a clutch selectively engaged by a magnetic field, and, when the clutch is engaged by the magnetic field, motion of the release lever is transmitted to the pawl via the clutch, 
wherein the clutch includes a coupling wheel and a pawl lifter, 
wherein the coupling wheel is configured to contact the release lever,
wherein the pawl lifter is configured to contact the pawl, and 
wherein, when the clutch is engaged by the magnetic field, motion of the coupling wheel is transmitted to the pawl lifter.

15. 	A motor vehicle, comprising: 
a body including a striker pin; 
a door configured to open and close relative to the body, the door including a door latch, the door latch including: 
a fork bolt configured to receive the striker pin when the door is closed, a pawl configured to hold the fork bolt to keep the door closed, 
a release lever, and 
a means for clutching, the means for clutching including a clutch selectively engaged by a magnetic field, wherein the clutch includes a coupling wheel and a pawl lifter, and wherein, when the clutch is engaged by the magnetic field, motion of the coupling wheel is transmitted to the 

17. 	A method, comprising: 
providing a means for clutching, the means for clutching including a clutch,
engaging  the clutch by generating a magnetic field; and 
transmitting motion of a release lever to a pawl via the clutch, the pawl configured to release a fork bolt, thereby allowing a door to open,
wherein the clutch includes a coupling wheel and a pawl lifter, and wherein the step of transmitting motion includes: 
rotating the release lever from a home position to a first rotational position, the release lever contacting the coupling wheel between the home position and the first rotational position, and 
rotating the release lever from the first rotational position to a second rotational position, the release lever contacting the pawl lifter between the first rotational position and the second rotational position.


Allowable Subject Matter
Claims 1, 2, 4-17 and 19-22, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675